Opinion by
William W. Porter, J.,
The plaintiff and defendant own adjoining lots upon which houses were erected. By reason of the removal of one of the houses it became necessary to construct a portion of the fence between the properties. The trial judge finds, and the court on exceptions confirms the finding, “ That the fence is being built on the line, but in such a manner that the northerly face of the posts and rails will be on the mathematical division line between the lots in question, leaving the posts and rails entirely on Mrs. Kelly’s land; while the southerly face of the boards to be put on the fence will be on the division line, leaving the boards entirely on the defendant’s land.” The result is a projection greater on one side of the line than on the other. This method of constructing the fence was enjoined. The final decree of the court below requires that no fence shall be constructed by the defendant on the division line between the lots owned by the parties, which “ shall extend on to the land of the plaintiff a greater distance than on to the land of the defendant.” This was clearly right. The trial judge has given to the case an adjudication containing not only full findings, but an admirable discussion of the law. This the court below, *459after due hearing on exceptions, has confirmed in an adequate opinion. Further discussion is, therefore, unnecessary. We are unanimous in entering the order.
Decree affirmed.